       Case 3:15-cv-00675-JBA Document 1489 Filed 02/21/20 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                        Plaintiff,

        v.                                                Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                        Defendant, and

 IFTIKAR AHMED SOLE PROP; et al
                                                          February 21ST, 2020
                        Relief Defendants



DEFENDANT’S RESPONSE IN OPPOSITION TO BROWN RUDNICK’S MOTION TO
                      LIFT LITIGATION STAY

       The pro se Defendant respectfully submits this Opposition to Brown Rudnick’s Motion to

Lift Litigation Stay [Doc. #1440, 1441].

       Brown Rudnick (or “BR”) does not satisfy any of the Wencke criteria and the request

should be denied.

       The Defendant never signed any engagement or representation agreement with BR. BR

approached the Defendant with a very simple construct – they would represent the Defendant

only in the event that the Court released funds for their work. If the Court were to not release

any funds for them, the Defendant would not be responsible for any fees and expenses incurred

by BR in their fishing expedition. There was no legal agreement or contract between the

Defendant and BR.

       The Defendant reserves all rights to all issues.

                                                 1
          Case 3:15-cv-00675-JBA Document 1489 Filed 02/21/20 Page 2 of 15



                                              ARGUMENT

          In considering a motion to lift a litigation stay, courts weigh three factors: (1) whether

refusing to lift the stay genuinely preserves the status quo or whether the moving party will

suffer substantial injury if not permitted to proceed; (2) the time in the course of the receivership

at which the motion for relief from the stay is made; and (3) the merit of the moving party's

underlying claim. Carney v. Beracha, 996 F. Supp. 2d 56, 73 (D. Conn. 2014) (citing SEC v.

Wencke, 742 F.2d 1230 (9th Cir.1984)).

          For the reasons detailed within, BR does not satisfy the Wencke criteria for lift of anti-

litigation stay and this esteemed Court should deny BR’s request.



I.        Lifting the Stay Does Not Preserve the Status Quo.

          Granting BR’s requested stay does not preserve the status quo and instead, harms the

Estate.

              A. Lifting the Stay Harms the Estate.

                      a. Defendant will Immediately Move for a Release of Assets to Retain
                         Legal Counsel.

          It is clear that in the aftermath of any lift of stay for litigation against the Defendant, he

will move for an immediate release of assets for legal counsel in that ancillary proceeding. This

will involve additional briefing in this litigation (as a direct consequence of allowing BR to

commence proceedings against the Defendant); and given the demonstrated over-freezing of

several tens of millions of dollars in excess of the current judgment amount (which itself is

subject to both Liu and appellate review), both equity and law would favor a release of funds for

the Defendant in this (and any other proceeding).




                                                     2
       Case 3:15-cv-00675-JBA Document 1489 Filed 02/21/20 Page 3 of 15



       Indeed, contrary to the Receiver in this case, receivers in other cases have clearly stated

that “[the Receiver’s] interest in preserving the status quo is strong… [and that the] balancing of

interest must also include costs for the defense of any action against Directors…[as they would]

likely “pursue a claim against the Receivership Estate for attorney's fees and costs associated

with defending against the Adversary Proceeding”” SEC v. Illarramendi, Civil No. 3:11CV78

(JBA), at *9 (D. Conn. Jan. 25, 2012). It is exactly the same here, especially when there are

several tens of millions of dollars of assets that have been over-frozen above the current

judgment amount, which itself is subject to appellate review and to an imminent decision by the

US Supreme Court in Liu v. SEC.

                   b. Relief Defendants will Defend Their Assets.

       BR seeks to attach “any residual assets of the Receivership Estate” [Doc. #1441 at 2]

without even identifying what assets they are referring to. To the extent that BR seeks to attach

any assets belonging to the Relief Defendants, it is highly likely that the Relief Defendants

would also move for a release of assets from the frozen funds to retain counsel.

                   c. The SEC is an unsecured creditor and stands pari-passu with any of
                      the Defendant’s eventual creditors, if any.

       The pro se Defendant is left scratching his head, completely perplexed as to all these

third-party litigants’ “promises” of not impacting the SEC’s judgment. It is clear that the SEC is

an unsecured creditor (“…the SEC's disgorgement judgment is a general unsecured judgment…”

SEC v. Spongetech Delivery Sys., Inc., 98 F. Supp. 3d 530, 536 (E.D.N.Y. 2015)). Also see

F.T.C. v. Bronson Partners, LLC, 654 F.3d 359, 374 (2d Cir.2011) (“Nor is an agency that has

won a disgorgement order entitled to priority over the other creditors of the defendant… will

simply permit the Commission to share with other creditors on an equal basis.”).




                                                 3
          Case 3:15-cv-00675-JBA Document 1489 Filed 02/21/20 Page 4 of 15



          Regardless of what these third-parties say, they will have to share with the SEC in the

judgment, if any, as they stand pari-passu with the SEC when it comes to priority of payment.

No one is a secured creditor, leaving alone the question if some particular party is even a creditor

or not.

             B. Foreign Attachment Harms the Estate and Violates this Court’s Orders.

                     a. Any Foreign Attachment Impacts the Estate.

          BR brazenly seeks a lift of litigation stay against the Defendant so that it can

“commenc[e] a proceeding against [the Defendant]… and seek[] a foreign attachment on any

residual assets of the Receivership Estate.” [Doc. #1441 at 2]. Such actions violate this Court’s

explicit orders and interferes with the Asset Freeze Order [Doc. #113] and the Receiver Order

[Doc. #1070] of this Court.

          The esteemed Court has frozen assets that are substantially greater than the current

judgment amount. While all these assets remain frozen, to allow a foreign attachment of any

frozen assets, whether used for the judgment or not, violates this Court’s orders, both the asset

freeze [Doc. #113] and the Receiver Order [Doc. #1070], and is wholly inequitable and against

the law, especially in light of the fact that the Court has repeatedly denied funds for the

Defendant to retain counsel in his various matters (including this instant one), and has imposed

several strict modification and conditions even on the grant of funds for the Defendant’s appeal

in the Second Circuit Court of Appeals.

          In addition, the Receiver will have to be involved with all such proceedings in which a

non-party is proceeding with foreign attachment, to ensure that the assets in the Receivership and




                                                    4
        Case 3:15-cv-00675-JBA Document 1489 Filed 02/21/20 Page 5 of 15



under the freeze order are not impacted by such attempts at attachment. As such, there will be an

adverse impact on the Estate by way of significant Receiver’s fees and time.1.

                   b. BR has Already Tried to Improperly Influence the Receiver.

       BR has already had conversations with and tried to improperly influence the Receiver

(and the SEC) “to lead or be involved with the creation of a so-called “state-law receivership”

[against the assets],” [Doc. #1482 at 3] which is entirely outside the scope for both the SEC and

the Receiver. As such, the Receiver has already used resources and has likely billed the Estate

for looking into such process and even though he “did not perceive it to be within his duties, in

any regard, to lead or be involved with the creation of a so-called “state-law receivership”

process,” even doing the research into such or contemplating such has adversely impacted the

Receivership through the Receiver’s (likely) billing. The Court should not take kindly to BR’s

interference and blatant attempts to influence the Receiver for other alleged creditors when it is

unequivocally outside the Receiver’s duties and why he was appointed by this Court.

                   c. Any Foreign Attachment Proceeding Interferes with Appellate
                      Jurisdiction.

       The Judgment allowing for the SEC to collect against Relief Defendant assets is currently

subject to appeal. Allowing BR to commence with such foreign attachment interferes with and

tampers with the ownership rights of the Relief Defendants, which the Court explicitly stated that

“it did not mean to alter the property rights to those assets at this time.” [Doc. #1019 at 2]

       In addition, BR’s attempts at a blanket attachment on residual assets without first stating

which assets they seek to attach would interfere with issues that are currently under appeal and




1
 The Defendant does not waive any rights by way of this statement and believes and maintains that the
Receiver’s fees and expenses must be offset against the Judgment and/or paid by the SEC. [Doc. #1472].

                                                   5
        Case 3:15-cv-00675-JBA Document 1489 Filed 02/21/20 Page 6 of 15



jurisdiction of the Second Circuit Court of Appeals. To allow BR to seek attachment would

clearly interfere with appellate jurisdiction of those issues.

                   d. BR Has No Standing to Bring Any Claims Against the Defendant in
                      Connecticut State Court.

       BR states that it seeks to “bring its claim against [Defendant] in the Connecticut Superior

Court” [Doc. #1441 at 6]. However, Defendant has not been a resident of Connecticut for nearly

five years now as he has been detained in India.

           C. The Court Should Stay any Decision on BR’s Motion Until the Court
              Renders a Decision on the Relief Defendants’ Pending Motion for a
              Temporary Injunction Until the Impact of Liu Can Be Determined.

       The Court should deny BR’s Motion and the Wencke Factors weigh in favor of denying

the Motion.

       However, in the alternative, should the Court be inclined to grant BR’s request, any

decision should be stayed. This Court has asked for briefing on the Relief Defendants’

“Emergency Motion for a Temporary Injunction on All Litigation/Arbitration Against

Defendant/Relief Defendants until Ninety (90) Days after Supreme Court’s Decision in Liu v.

SEC and Its Impact on the Judgment in this Proceeding is Determined.” [Doc. #1446 or “Motion

for Temporary Injunction”]. Because a decision on that briefing would directly impact BR’s

request, the Court should stay any decision on BR’s Motion until the Court has rendered a

decision on the Relief Defendants’ Motion.



II.        The Time is Inappropriate for Granting a Lift of Stay.

       Contrary to BR’s claims, the time in the Receivership2 does not favor a lift of stay.



2
 The Defendant does not waive any rights by way of this statement and maintains that a Receiver was not
and is not needed in this case.

                                                   6
        Case 3:15-cv-00675-JBA Document 1489 Filed 02/21/20 Page 7 of 15



        A. The Residual Assets Have Not Been Determined and Are Under Second Circuit
           Jurisdiction.

        The “attachment proceeding” seeks to attach assets that BR claims would be “any

residual assets of the Receivership Estate;” (emphasis added) [Doc. #1441 at 2] however, those

residual assets have not been determined yet; and BR does not specify what residual assets they

seek to attach, simply making a blanket statement of “seeking a foreign attachment on any

residual assets of the Receivership Estate” (emphasis added) Idem.

        Allowing BR to proceed with their purported litigation, would grant them license to pick

and choose the Residual Assets they seek to attach. As this Court knows, the Relief Defendants

own a substantial amount of assets; and they object to the use of their assets to satisfy the

Defendant’s judgment and that issue being under appeal, is now under the appellate jurisdiction

of the Court of Appeals in the Second Circuit.

        Allowing BR to commence proceedings, therefore, interferes both with appellate

jurisdiction on this issue as well as with the Receiver’s (albeit contradictory) statement that “until

the liquidation process is complete and the Required Amount is fully secured by deposits into the

CRIS account, there are no Receivership Assets that, in the Receiver’s view, are truly

excess.”3 [Doc. #1372 at 2]

        In addition, the Court itself has stated that “since [this Court] stayed liquidation pending

the decision of the Supreme Court in Liu v. SEC, No. 18-1501, [the Receiver is not getting close




3
 The Defendant does not agree with the Receiver, but given that the Receiver has stated as such (though
contradicting himself and against the Court’s statements) multiple times in this case in his opposition to
release funds for the Defendant to retain counsel in various proceedings; the Defendant repeats the
Receiver’s statement here as presumably, it would apply with equal force to anyone looking to interfere
with or attach Receivership Assets. The Defendant does not waive any rights by way of quoting the
Receiver here.

                                                     7
          Case 3:15-cv-00675-JBA Document 1489 Filed 02/21/20 Page 8 of 15



to liquidating and releasing assets],” [Doc. #1424 at 10] which also weighs against lifting the

litigation stay.

          B. BR Has Waived Any Claims to Any Fees, Especially as They Have Waited Years
             Before Making an Appearance in this Case to Seek Fees and Expenses.

          BR has known from Day One that all of Defendant’s assets are frozen and that any

representation is subject to a release of funds by this Court for him to retain counsel. This Court

has repeatedly denied such release of funds for the Defendant. This legal dispute is now about to

be entering the sixth (6th) year; and it is only now that BR has put in an appearance seeking to

litigate against the Defendant for alleged outstanding fees and expenses.

          As such, BR has effectively waived any claims to any alleged fees by waiting many years

before making an appearance in this Court.

          In addition, and as explained more fully in the next Section, BR was explicitly told by the

MA Civil Court4 to seek a release of funds from the CT Court for their fees. BR never moved

this Court for such release for the MA civil matter; and have, therefore, waived their rights to

seek funds from the Defendant now for “non-payment” of the alleged fees.



III.          There is No Merit to BR’s Claims.

              A. There Is No Engagement Letter or Agreement with BR.

          The Defendant never signed any engagement or representation agreement with BR. BR

approached the Defendant with a very simple construct – they would represent the Defendant

only in the event that the Court released funds for their work. If the Court were to not release

any funds for them, they would not represent the Defendant and the Defendant would not be




4
    See SEC v. Kanodia, et al., 15-cv-13042 (D. Mass.) (“MA Civil Court”).

                                                    8
       Case 3:15-cv-00675-JBA Document 1489 Filed 02/21/20 Page 9 of 15



responsible for any fees and expenses incurred by BR. It was a contingent arrangement subject

to the Court releasing funds for their work; and if the Court did not release any funds, the

Defendant would not have no liability towards BR. And it is, therefore, incredible that BR is

now claiming a sum of money that has no basis and is not supported by any contractual

agreement or document. There is absolutely zero merit to BR’s claims.

       BR cannot produce a single signature of the Defendant agreeing to any fees or expenses

to be paid. Without any affirmative consent by the Defendant, the law firm of BR has no

standing to claim any fees or expenses from the Defendant. They cannot produce a single shred

of evidence to support any engagement between the Defendant and BR simply because there

never was any agreement by the Defendant to engage BR, leave alone pay them.

       In addition, it is clear that any claims that BR has against the Defendant are

unenforceable. As per Rule 1.5(b) of the CONNECTICUT RULES OF PROFESSIONAL CONDUCT, there

must be an engagement letter with certain details, inter alia, about the representation, rates and

expenses. Rule 1.5(b) of the MASSACHUSETTS RULES OF PROFESSIONAL CONDUCT provide for the

same. There is no engagement letter for any of the matters referenced by BR. They are simply

making things up.

           B. The Defendant has Not Seen a Single Invoice; and BR’s Alleged
              Representation was Contingent ONLY on Funds Being Released by this
              Court.

       BR seeks an atrocious amount of “approximately $1.3 million in outstanding legal fees

and expenses” [Doc. #1441 at 6], that is unsupported and unsupportable.

       The Defendant never received, nor has he seen, leave alone approve a single invoice

throughout the pendency of any litigation that BR alleges to have represented the Defendant in.

As such, the Defendant has no idea how much or for what BR has billed $1.3 million to the


                                                 9
       Case 3:15-cv-00675-JBA Document 1489 Filed 02/21/20 Page 10 of 15



Defendant for, how many hours were billed, what billing rates were used, were they reasonable

or excessive and who billed him for what work.

        This Court allowed the Harris firm to commence an action against the Relief Defendants

due to “documented nature of HSC's claims against the Relief Defendants [which] demonstrates

that their claims for fees do likely have merit, with the proper amount left to be quantified.”

[Doc. #1424 at 13].5 In contrast, BR has not produced, and indeed BR cannot produce, a single

such documentation to either the Defendant or to the Court to support their claims.

        To allow BR to commence proceedings against the Defendant in this situation means that

any person with any perceived or fabricated grievance against the Defendant (whether justified

or not) would seek leave from this Court to litigate against the Defendant, further wasting

judicial resources; and simply harassing the Defendant.

        In addition, BR knew that the entirety of the Defendant’s assets was frozen; and they

came into this proceeding (and others) with full knowledge that funds may not be released for the

Defendant to retain counsel. That was entirely a business decision for BR (and BR’s prompt

actions to withdraw from the proceedings after the Court denied the release of funds for the

Defendant to have counsel directly support this submission); and the Defendant cannot be liable

for a business decision that BR undertook in their own wisdom without the Defendant’s explicit

and written agreement. They went on a fishing expedition and failed to catch any fish. The

Defendant is not responsible for their failure in such a fishing expedition and is not liable to pay

them anything for their inability to convince this Court to release funds for them.

        BR tried to have funds released by this Court to represent the Defendant; and were the

Court to have released such requested funds, the Defendant would likely have engaged them for


5
  The Defendant does not waive his rights to oppose any payment to the Harris firm by way of this
statement and only quotes the Court’s Ruling to prove a point.
                                                   10
       Case 3:15-cv-00675-JBA Document 1489 Filed 02/21/20 Page 11 of 15



their services. It was a business arrangement contingent on the release of funds by this Court;

once this Court denied the release of funds, no liability accrued to the Defendant and the

Defendant did not sign any engagement letter, and promptly consented to the withdrawal of BR

from representing him, once BR failed in their endeavor to impress the Court to release any

funds for the Defendant to retain BR as legal counsel.

           C. BR Withdrew from this instant CT Case when the Court did not Release
              Funds.

       The purported representation by BR was simply and solely contingent on this Court

releasing funds for the retention of attorneys, which this Court declined to do in February 2016

[Doc. #191].

       Soon after this Court’s Order denying the release of fees for the Defendant to retain

counsel, the Defendant consented, and BR immediately applied to withdraw from this case; and

the Court granted the withdrawal [Doc. #221]. The Defendant consented to the withdrawal of

BR in this instant case precisely and only because he could not pay for counsel, absent a release

of funds from the asset freeze. It is exactly for that reason that BR did not even send a (draft)

engagement letter to the Defendant; knowing all too well that there was no engagement for there

to be an engagement letter; and the Defendant did not review or negotiate an engagement letter,

leave alone execute one! And now BR comes out of nowhere to claim such an exorbitant

amount for work that was not authorized, not contracted and not agreed upon. Any commercial

relationship of such magnitude at the very least would involve several rounds of contract

negotiations and invoicing – and neither was present in this case.

       No contract. No invoices. No engagement letter. Nothing!

       Indeed, BR knew there was never any assurance of any payment, indeed there was never

any expectation of payment and, hence, BR rightfully withdrew from the instant matter. In their

                                                11
       Case 3:15-cv-00675-JBA Document 1489 Filed 02/21/20 Page 12 of 15



Consented-Motion to Withdraw Appearance [Doc. #210] dated 14th April 2016, BR

acknowledged as much by stating that “[R]epresenting Mr. Ahmed, without any assurance that

those fees and costs will ever be reimbursed or paid, has and will continue to result in an

unreasonable financial burden for the undersigned counsel.” (emphasis added). BR’s Motion

now to lift litigation stay flies in the face of their own earlier submission to this Court. Their

Motion is without any legal basis and is only additional harassment of the Defendant; and must

be denied.

       BR’s withdrawal in this case has severely harmed the Defendant in this litigation. As

such, the Defendant is not and cannot be responsible for the payment of any fees when the Court

itself did not release fees for the Defendant’s representation in the first place.

       Simply put, BR went on a fishing expedition, hoping for the release of funds, and left the

field when such release did not happen. No harm, no foul. That was the implicit agreement

with the Defendant.

       And now they wish to litigate for an unsupported and unsupportable fee that they went

about accruing on their own jolly will and on their own volition, with no authorization or

agreement or consent by the Defendant. BR did not and cannot produce one shred of evidence to

the contrary.

             D. BR Did Not Seek Funds from this Court when the MA Civil Matter was
                Stayed or Proceeding, despite the MA Court’s suggestion.

       BR attempted multiple times, to withdraw from the MA Civil Matter (which was stayed

for years) once it was clear that this Court was not releasing funds for the Defendant to retain

counsel. The Defendant supported and consented every such effort because of the contingent

arrangement that was agreed upon; that BR would try and get funds released or else would

withdraw and the Defendant would not be responsible for their fees. The Defendant was

                                                  12
       Case 3:15-cv-00675-JBA Document 1489 Filed 02/21/20 Page 13 of 15



already in India at the time BR first contacted the Defendant with their proposal to represent the

Defendant contingent on the Court releasing funds for BR to represent the Defendant. At no

point did the indigent Defendant ever promise to pay the law firm of BR – simply because he

could not.

       However, the MA Court made it clear that it was taking BR’s “motion to withdraw under

advisement;” and even suggested BR to “file a fee petition with the Connecticut court” [Hearing

Transcript, March 9, 2019, p. 15:3-5]. However, BR never filed any such fee application with

this Court, and their refusal to do so would be deemed as a waiver by BR to any fees; since they

declined to seek fees from this Court for that matter despite the MA Court’s instructions.

       In addition, by moving to withdraw from that matter at an early stage, the Defendant was

prejudiced in any and all proceedings in that matter as BR was simply not interested in

representing the Defendant without payment.

       Indeed, it was the SEC, the Defendant’s adversary, and not BR, who advised the

Defendant and revised the calculation of disgorgement and penalty in that MA matter, such was

their lackadaisical and disinterested disposition. As such, the Defendant retains all rights to and

will commence proceedings against BR for inter alia, negligence and malpractice, should the

Court be inclined to allow BR to commence proceedings against the Defendant at this time.

       BR entered into a contingent agreement to represent the Defendant if fees were to be

released and to withdraw in the alternative. The agreement was crystal clear and well

understood – the Defendant would not be liable for any payment unless approved and released

by the Court. The very fact that there never was any engagement or retainer agreement signed

proves that economic arrangement.

       No expense was ever authorized by the Defendant; and the Defendant cannot be

responsible for expenses incurred by a law firm he did not retain.
                                                 13
         Case 3:15-cv-00675-JBA Document 1489 Filed 02/21/20 Page 14 of 15



              E. BR Never Made an Appearance in the Criminal Matter.

          Totally contrary to BR’s misrepresentations, BR actually never made a single appearance

in the Defendant’s criminal case and Defendant continues to be without counsel in that matter.6



IV.           Conclusion

          As is clear beyond any iota of doubt, (1) the purported litigation by BR is both baseless

and without merit; and (2) the Wencke factors do not support a lift of stay for BR to commence

proceedings against the Defendant; and therefore, the esteemed Court should deny BR’s request

to litigate against the Defendant.

          In addition, the Court should stay any decision on BR’s request until the Court renders a

decision on the current briefing of the Relief Defendants’ Motion for Temporary Injunction

[Doc. #1446].

          Alternatively, if the Court is inclined to grant BR’s Motion, then the Defendant asks that

he also should be permitted to litigate against BR, with the assistance of qualified legal counsel

retained with a release of adequate funds from the asset freeze, at the same time.



                                                       Respectfully Submitted,



Dated:           February 21ST, 2020                   /s/ Iftikar Ahmed
                                                       ____________________________
                                                       Iftikar A. Ahmed
                                                       C/O Advocate Anil Sharma
                                                       Government Place East
                                                       Kolkata 700 069, India
                                                       Tel: +91-983-008-9945
                                                       e-mail: iftyahmed@icloud.com
                                                       Pro Se

6
    US v. Iftikar Ahmed, Case 1:15-cr-10131-NMG (D. Mass.)
                                                  14
      Case 3:15-cv-00675-JBA Document 1489 Filed 02/21/20 Page 15 of 15



                               CERTIFICATE OF SERVICE




       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                   MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission        U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building               Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                   1961 Stout Street, Ste. 1700
 Denver, CO 80294                               Denver, CO 80294
 (303) 844-1071                                 (303) 844-1027
 e-mail: heinken@sec.gov                        e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                         MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                            Murtha Cullina, LLP
 177 Broad Street, 4th Floor                    177 Broad Street, 4th Floor
 Stamford, CT 06901                             Stamford, CT 06901
 (203) 653-5400                                 (203) 653-5406
 Fax: (203) 653-5444                            Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                    e-mail: kzaehringer@murthalaw.com




                                              15
